DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the controller is programmed to determine which phase wire is connected to which node” in claim 1 and “the controller is configured to determine: which of the first, second, and third phases is coupled to the first node, which of the first, second, and third phases is coupled to the second node, and which of the first, second, and third phases is coupled to the third node” in claim 25. The mentioned claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder “controller” coupled with functional languages “programed to determine which phase wire is connected to which node” and “configured to determine: which of the first, second, and third phases is coupled to the first node, which of the first, second, and third phases is coupled to the second node, and which of the first, second, and third phases is coupled to the third node” without reciting sufficient structure to achieve the functions. Furthermore, the generic placeholders are not preceded by structural modifiers. Since those terms are not recognized as the name of the specified circuit for performing those functions but are merely a substitute for the terms “means”. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-13 and 23-26 have been treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (see paragraph [0078]-[0080]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the recitation “the controller is programed to determine which phase wire is connected to which node by evaluating rotor movement in response to activating one of the phases and by further evaluating rotor movement in response to subsequently activating a different one of the phases” (emphasis added), on lines 8-10, is not described in the specification as originally filed. At the time of filling “determine which phase wire is connected to which node by evaluating rotor movement in response to activating one of the phases and by further evaluating rotor movement in response to subsequently activating a different one of the phases” recited in the above limitation was not defined as critical feature of the present invention. Therefore, the additions of this limitation in the claim is seen as new matters, since the original specification and drawing do not disclose this matter. Applicant is required to cancel the new matter in the reply to this Office Action.
Claims 2-13 and 23-26 are rejected due to their dependencies on base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the limitation “determine which phase wire is connected to which node” is unclear. For example, it is not clear how the controller can perform the above recited functions. It is well known in the art that the controller is an element that causes a motor to operate. Since, the controller does not include any other element to perform the above functions. Therefore, the above recited functions are not supported by the recited controller. Further, claims 2-13 and 23-26 are rejected due to their dependencies on the base claim 1.
Claim 25 is indefinite because the limitation “determine which of the first, second, and third phases is coupled to the first node, which of the first, second, and third phases is coupled to the second node, and which of the first, second, and third phases is coupled to the third node” is unclear. For example, it is not clear how the controller can perform the above recited functions. It is well known in the art that the controller is an element that causes a motor to operate. Since, the controller does not include any other element to perform the above functions. Therefore, the above recited functions are not supported by the recited controller. Further, claim 26 is rejected due to their dependencies on the claim 25. 
Claims 1 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are the clear necessary structural connections between the elements such as "controller" and “user-selected configuration” within a recited system of the present application. For example, the recitation "controller", on line 8 of claim 1 and line 3 of claim 25, does not adequately recite the structural cooperative relationships of the servo drive with any element of actuator. Therefore, the claims are incomplete due to the recitation of function that is not supported by the structural elements of the claims.
Claims 2-13 and 23-25 are rejected due to their dependencies on the base claims 1 and 25.
For purpose examining, the examiner interprets this limitation to read as “the controller is programed such that each phase of the motor has to be connected to a specific node on the controller” as disclosed in paragraph [0013]. Prior art will be applied in reference to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 19-22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (hereinafter Jones, US 2012/0060290 A1).
For claim 1, Jones discloses a brushless DC motor system (Figs. 1 and 5 of Jones disclose a brushless DC motor system – see Jones, Figs. 1 and 5, paragraphs [0030] and [0034]) comprising: 
a brushless DC motor having phases (Figs. 5 and 10A-10F of Jones disclose a brushless DC motor 330 having phases A, B, C – see Jones, Figs. 5 and 10A-10F, paragraphs [0040] and [0062]);
a controller (Fig. 5 of Jones discloses a BLDC controller 300 and  a BLDC motor drive 310 which altogether constitute a controller 300, 310) in communication with the motor for operating the motor in accordance with a commutation table (Figs. 5-6 and 9 of Jones disclose a controller 300, 310 in communication with the motor 330 through I/O interface 306 in accordance with a commutation table 402 included in BLDC motor control algorithm 308 – see Jones, Figs. 5-6, paragraphs [0037], last five lines, [0038] and [0042]), wherein the controller further has nodes (Fig. 5 of Jones discloses the controller 300 including I/O interface which further inherently has nodes – see Jones, Fig. 5, paragraph [0038]); and
phase wires electrically coupling the motor and the controller at the nodes to form wire-to-node connections for establishing electrical communication paths between the motor and controller along each phase wire, wherein each phase wire corresponds to one phase of the motor (Figs. 5 and 7 of Jones disclose phase wires (phase wires are wires connected between motor 330 and phase transistors 318, 320 and 322) electrically coupling the motor 330 and the controller 300 via BLDC motor driver 310 and Optical Isolators 342, 344, 346 at the nodes to form wire-to-node connections for establishing electrical communication paths between the motor and controller along each phase wire – see Jones, Figs. 5 and 7, paragraphs [0037]-[0038], [0040] and [0046]), wherein each phase wire corresponds to one phase of the motor (Figs. 5 and 7 of Jones disclose each phase wire corresponds to one phase of the motor 330 – see Figs. 5 and 7, paragraph [0039]),
wherein the controller is programmed to determine which phase wire is connected to which node by evaluating rotor movement in response to activating one of the phases and by further evaluating rotor movement in response to subsequently activating a different one of the phases (Figs. 5- 9 and 10A-10F of 
	For claim 2, Jones discloses the system of claim 1, further comprising switches for controlling voltage differentials across phase wires electrically coupled to phases of the motor (Figs. 5 and 7 of Jones disclose switches 318, 320, 322 for controlling voltage differentials across phase wires electrically coupled to phases of the motor 330 – see Jones, Figs. 5 and 7, paragraphs [0039] and [0046]), wherein the commutation table provides a phase state for each of the phases of the motor based on a rotor state to generate a changing magnetic field (see Jones, Figs. 6 and 9, paragraphs [0042], [0055] and [0062]).
For claim 3, Jones discloses the system of claim 2, wherein the controller is programmed to send pulse width modulation signals to gates of the switches in accordance with the commutation table to effect rotation of a rotor of the motor relative to a stator of the motor (see Jones, Figs. 6, 8 and 9, paragraphs [0042]-[0043] and [0048]-[0056]).
For claim 4, Jones discloses the system of claim 2, wherein the changing magnetic field causes a rotor of the motor to rotate relative to a stator of the motor (see Jones, Fig. 6, paragraph [0042]).
	For claim 5, Jones discloses the system of claim 4, wherein the stator has windings that correspond to the phases of the motor (Figs. 5, 9 and 10A-10F disclose three-phase stator 332 having three windings A, B, C that correspond to the phases of the motor 330 – see Jones, Figs. 5, 9 and 10A-10F, paragraphs [0042], lines 1-6 and [0056]).
For claim 6, Jones discloses the system of claim 5, wherein each of the phase wires is electrically coupled to one of the windings to form the corresponding electrical communication path for the 
For claim 7, Jones discloses the system of claim 5, wherein the controller is configured to energize the windings in sequence in accordance with the commutation table (see Jones, Figs. 5-6, 8 and 9, paragraphs [0040], lines 18-28, and [0055]).
For claim 8, Jones discloses the system of claim 1, wherein each of the nodes is a point at which the motor and controller are joined together to form the corresponding electrical communication paths (see Jones, Fig. 5).
For claim 9, Jones discloses the system of claim 1, further comprising sensors configured to output signals to the controller indicative of a position of the motor (Fig. 5-6 of Jones disclose sensors 336 configured to output signals to the controller 300 indicative of a position of the motor 330 – see Jones, Figs. 5-6, paragraphs [0038], lines 14-29 and [0040], lines 22-24).
For claim 10, Jones discloses the system of claim 9, wherein the signals from the sensors correspond to rotor states in the commutation table (Fig. 5-6 of Jones disclose the signals from the sensors 336 correspond to rotor states in the commutation table 402 – see Jones, Figs. 5-6, paragraphs [0040], [0042]).
For claim 11, Jones discloses the system of claim 10, wherein the commutation table provides a phase state for each phase based on the rotor state (see Jones, Fig. 9, paragraph [0055]).
For claim 12, Jones discloses the system of claim 9, wherein the sensors are hall sensors (Fig. 5-6 of Jones disclose the sensors 336 which are Hall sensors – see Jones, Figs. 5-6, paragraph [0038], lines 24-29 and [0040], lines 22-24).
For claim 13, Jones discloses the system of claim 1, wherein each of the nodes is configured to receive an end of one of the phase wires (Fig. 5 of Jones discloses I/O Interface 306 which inherently 
For claim 23, Jones discloses the system of claim 1, wherein the controller is configured to generate a first phase column of the commutation table based on the evaluation of rotor movement of one of the phases (see Jones, Fig. 9, paragraphs [0055]-[0063].
For claim 24, Jones discloses the system of claim 23, wherein the first phase column includes a plurality of rotor state rows (Fig. 9 of Jones discloses the first phase column that includes a plurality of rotor state rows – see Jones, Fig. 9); and
wherein the controller is configured to generate the first phase column by storing respective phase states into each of the rotor state rows (Figs. 5 and 9 of Jones discloses the controller 300 is configured to generate the first phase column by storing respective phase states into each of the rotor state rows into memory 304 – see Jones, Figs. 5 and 9, paragraph [0038]).
For claim 25, Jones discloses the system of claim 1, wherein the motor has first, second, and third phases (Figs. 5 and 9-10 of Jones disclose the motor 330 that has first, second, and third phases A, B, C);
wherein the controller has first, second, and third nodes (Figs. 5 and 7 of Jones disclose the controller 300, 310 that has first, second, and third nodes, wherein the first node is node in transistors 318 between high-side transistor 500 and low-side transistor 502 as shown in Figs. 5 and 7; the second node is node in transistors 320 which is similar as  transistors 318 shown in Fig. 7; and the third node is node in transistors 322 which is similar as  transistors 318 shown in Fig. 7); and
wherein the controller is configured to determine:
which of the first, second, and third phases is coupled to the first node,
which of the first, second, and third phases is coupled to the second node, and
which of the first, second, and third phases is coupled to the third node.
(Figs. 5, 9 and 10A-10F of Jones discloses the controller 300 which is configured to determine which of the first, second, and third phases is coupled to the first node, which of the first, second, and third phases is coupled to the second node, and which of the first, second, and third phases is coupled to the third node via commutation table shown in Fig. 9 and 10A-10F).
For claim 26, Jones discloses the system of claim 25, wherein the phase wires each respectively electrically couple one of the first, second, and third phases of the motor to a respective one of the first, second and third nodes of the controller (Fig. 5 of Jones discloses wires connection between transistors 318-322 and motor 330. These wires are the phase wires, wherein the phase wires each respectively electrically couple one of the first, second, and third phases of the motor to a respective one of the first, second and third nodes of the controller).
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. Applicant’s argument:
In Remarks, page 11, lines 11-14, the applicant argues that “Jones fails to disclose or suggest anything like a controller programed to generate a commutation table in response to a user-selected configuration of wire-to-node connections between a controller and a motor, as required by original claim 1”.
Examiner’s response:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Applicant must also discuss the references applied against the amended claims, explaining how the amended claims avoid the references or distinguish from them.
The examiner makes rejection based on limitation of amended claims. The set of amended claims does not exist limitation “controller programed to generate a commutation table in response to a user-selected configuration of wire-to-node connections between a controller and a motor”. This argument is thus irrelevant.
Additionally, applicant’s argument is considered as an “invalid argument”. A valid argument should focus on the claimed limitation versus prior art teaching.
Applicant’s argument:
In Remarks, page 13, lines 18-20, the applicant argues that “Jones is akin to the illustrative example provided above; nothing in its disclosure suggests that the controller 300 is able to determine how the motor 330 phases are actually wired”.
Examiner’s response:
Fig. 7, paragraph [0046], lines 2-4 of Jones discloses transistors 318 which may be used with phase A or any of the phases of the motor 330. Based on assigned labels A, B, C for each phases of motor 330 and outputs from position sensors, the controller 300 is able to determine how the motor 330 phases are actually wired as shown in Figs. 5, 7, 9 and 10A-10F .
Applicant’s argument:
In Remarks, page 13, lines 20-22, the applicant argues that “noting in Jones suggests that the controller 300 is able to generate (populate, setup, enter data into, adjust, ect.) its commutation table to compensate for different arrangement of physical wiring connections to the controller 300”.
Examiner’s response:
Similar as argument above, this argument is considered as an “invalid argument”. The applicant’s argument should focus on the claimed limitation versus prior art teaching.
Applicant’s argument:
In Remarks, page 14, lines 4-12, the applicant argues that “Jones fails to disclose or suggest each and every limitation set forth in original independent claim 1, in the interest of advancing prosecution, claim 1 has been amended herein in order to, among other things, clarify and further distinguish from the prior art. More specifically, amended independent claim 1 requires that the controller be programmed to determine which phase wire is connected to which node by evaluating rotor movement in response to activating one of the phases and by further evaluating rotor movement in response to subsequently activating a different one of the phases. These limitations cannot be found in and are not suggested by Jones, which employs conventional reliance on correct waring between a motor and controller to ensure proper operation consistent with a predetermined commutation table”.
Examiner’s response:
Paragraph [0046], lines 2-4 of Jones discloses transistors 318 which may be used with phase A or any of the phases of the motor 330, And then, based on assigned labels A, B, C for each phases of motor 330 and outputs from position sensors, the controller 300 is able to determine which phase wire is connected to which node by evaluating rotor movement in response to activating one of the phases and by further evaluating rotor movement in response to subsequently activating a different one of the phases via commutation table shown in Fig. 9-- see Jones, Figs. 5, 7, 9 and 10A-10F, paragraphs [0037]-[0038], [0040], [0042], [0045], [0046], [0048]-[0061] and [0063].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846